Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 1 of 19 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 MONIQUE PERNA and LISA CROUCH
 individually and on behalf of all others
 similarly situated,

        Plaintiff,                                   CASE NO.:
 v.

 AMERICAN CAMPUS COMMUNITIES,                        CLASS ACTION COMPLAINT
 INC.,
                                                     JURY TRIAL DEMANDED
        Defendant.
                                                /


                                          COMPLAINT

       1.      Defendant American Campus Communities, Inc. is the nation’s largest developer,

owner, and manager of private dormitory housing on college campuses. College campuses—

including the University of Central Florida (“UCF”), where Plaintiffs Monique Perna’s son and

Lisa Crouch’s daughter are students and reside in the Defendant’s “Plaza on University” dorm and

“The Village at Science Drive,” respectively,—have been ordered closed due to the Coronavirus

Disease 2019 (“COVID-19”) pandemic.

       2.      Notably, UCF, like just about every other public and private educational institution

in the country, has not only closed its classrooms, but has also taken the additional step of closing

school-run dormitories because these types of high-density, shared living space accommodations

are simply unsafe to occupy. This risk is particularly high in Defendant’s facilities, which include

shared bathrooms and common areas, and tightly packed amenities shared by hundreds of

residents, resulting in a situation that might be likened to a cruise ship on land packed with college

students.
    Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 2 of 19 PageID 2




         3.     Ignoring this peril, Defendant has placed profit over safety, and continues to

demand payment (from students who have rightly returned home) for services it cannot safely

provide, claiming that its dormitory facilities are still “open.”

         4.     UCF asked its students not to return campus to prevent the spread of COVID-19

and refunded their housing cost and meal plans to the end of the spring semester.1 Furthermore,

UCF has come forward urging companies, like the Defendant, to do the same. (See Exhibit A).

Plaintiffs bring this action to recover room, board, and other fees for their selves and a class of

people who have paid, are paying and those being harassed to pay the Defendant for services at its

Florida private dormitory complexes that it cannot safely provide.

                                                PARTIES

         5.     Plaintiff Monique Perna is a citizen of Florida, residing in St. Augustine. Ms. Perna

is the guarantor and co-signer for her son, Jakes’s room at Plaza on University apartments for the

Fall 2019-Spring 2020 academic school year.

         6.     Jake Perna, like many students, took out a student loan, as well as worked part-time

to cover costs associated with college. As did many Americans, Jake was furloughed as a result

of the COVID-19 pandemic.

         7.     Plaintiff Lisa Crouch is a citizen of Florida, residing in Tampa. Ms. Crouch is the

guarantor and co-signer for her daughter’s room at The Village at Science Drive for the Fall 2019-

Spring 2020 academic school year.

         8.     Defendant is a Texas corporation headquartered in Austin. Defendant is the

manager of “campus living” apartment complexes throughout the United States. Defendant touts


1
  On March 26, 2020 UCF’s Board of Trustees unanimously approved student dorm refunds, https://www.ucf.edu/…/
refunds-approved-for-on-campus-housing and refunds unused dining room monies https://www.ucf.edu/
coronavirus/dining-membership/refunds.



                                                     2
    Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 3 of 19 PageID 3




itself as “The nation’s largest developer, owner, and manager of high-quality student housing

communities” https://www.americancampus.com/about-us, and it operates at least 11 locations in

Florida. Defendant advertises its apartments to students across the country as an alternative to on-

campus living, while offering amenities specifically geared to college students, such as 24-hour

fitness centers, swimming pools with a hot tub and poolside cabanas, computer labs, and university

involvement.2

                                FACTS COMMON TO ALL CLASS MEMBERS


           9.       This is a class action brought on behalf of all people who paid or are paying the

costs of room and board and attendant service fees for the Spring 2020 academic semester for

student housing in apartments managed by Defendant throughout the State of Florida.

           10.      The Sub-Class is brought on behalf of all people who received the debt collection

communication, such as that attached hereto as Exhibit B, in an attempt to collect May’s room,

board and fees.

           11.      At the onset of the COVID-19 pandemic, these people lost the benefits of the room

and board and/or the services for which they had paid or are paying. Defendant has responded to

the pandemic and the resulting constructive eviction of its tenants by retaining the unearned costs

and fees, implementing a policy whereby it refuses to grant any refunds to its leaseholders.

           12.      In or around March 2020, Florida colleges and universities announced that, because

of the global COVID-19 pandemic and to protect the health and safety of the students and others,

all classes would be moved online for the remainder of the Spring 2020 semester. Students who

lived in on-campus housing were told to move out, such that they had no meaningful choice but to




2
    https://www.americancampus.com/student-apartments/fl/orlando/plaza-on-university#amenities


                                                         3
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 4 of 19 PageID 4




comply. Further, because all classes were moved online, there was no reason for students to remain

near campus if they had other housing elsewhere, particularly given the health risks and fear

associated with the pandemic. UCF told to “vacate” the campus and they have stayed off campus

to comply with directives from the schools, as well as local, state, and federal governments.

       13.     Despite the constructive eviction of students at the schools for the remainder of the

semester, the cessation of all campus activities for at least that same time period, and the

Defendant’s inability to safely provide the room, board, and amenities for which Plaintiff and class

members have paid, Defendant has refused refunds to students for the unused portion of their room,

board, and fees and continues to actively attempt to collect monthly rental payments despite

students no longer inhabiting the complexes. Defendant is thereby profiting from this pandemic.

       14.     The decision to transition to online classes and to request or encourage students to

leave campus were responsible decisions to make, but it is unfair and unlawful for Defendant to

retain unearned fees and costs when they cannot safely provide facilities and services. Other higher

education institutions across the United States, which likewise have switched to e-learning and

have similarly requested that their students leave campus, have recognized the upheaval and

financial harm befalling students and their families from these decisions, and they have provided

appropriate refunds. That’s the right thing to do. Defendant, unfortunately, has taken the opposite

approach.

       15.     Accordingly, Defendant has improperly retained and will retain monies paid by

Plaintiff and the proposed Class members for room, board, and fees, while otherwise not affording

them the benefits for which they paid. Defendant has improperly retained and will retain funds

for services it is not providing. No matter the excuse, Defendant’s actions are unlawful and unfair,

and equity demands disgorgement of the fees and monies paid and payable.




                                                 4
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 5 of 19 PageID 5




       16.     Plaintiff brings this class action for injunctive, declaratory, and equitable relief,

and for any available legal remedies resulting from Defendant’s illegal, unfair, or deceptive

conduct related to retaining the costs of room, board, and fees paid by Plaintiffs and the proposed

Class members after they (or the students on behalf of whom Plaintiffs and the proposed Class

members paid those expenses) were told to vacate their campus residence to complete the semester.

       17.     This lawsuit seeks disgorgement of the prorated, unused amounts of room, board,

and fees that Plaintiffs and the proposed Class members paid, but for which they (or the students

on behalf of whom they paid) will not be provided the benefit.


                             FACTS SPECIFIC TO PLAINTIFFS


       18.     Plaza on University and the Village at Science Drive are owned and managed by

Defendant3 and are the “premier student housing choice at The University of Central Florida” 4 in

Orlando, Florida, serving attendees of the University of Central Florida, Valencia Community

College and Full Sail University.

       19.       Plaintiff Perna executed a Guaranty Agreement with Defendant on December 11,

2018, incorporated within her son’s Lease Agreement for a bedroom and the use of the common

areas of a four-bedroom unit at Plaza on University for the Fall 2019 and Spring 2020. Plaintiff’s

son moved into the apartment on August 17, 2019.




3
  https://www.americancampus.com/about-
us/portfolio/results?t=florida&owned=0&managed=0&acquired=0&sustainable=0&developed=0&oncampus=1&of
fcampus=1&sortBy=&sortDirection=
4
  https://www.americancampus.com/student-apartments/fl/orlando/plaza-on-university



                                                 5
 Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 6 of 19 PageID 6




         20.      Upon signing, Plaintiff Perna paid a $99 application fee and a $100 administrative

fee, and she continues to pay each month $844 for room and board, $45 for parking, and $30 for

utilities.

         21.      Plaintiff Perna renewed her lease for the Fall 2020 and Spring 2021 semesters,

which came with an elevated base rent of $879 and a monthly $50 parking fee.

         22.      Plaintiff Crouch executed a Guaranty Agreement with Defendant on December 5,

2018, incorporated within her daughter’s Renewal Lease Agreement for a bedroom and the use of

the common areas of a four-bedroom unit at The Village at Science Drive for the Fall 2019 and

Spring 2020.

         23.      Upon renewing her lease signing, Plaintiff Crouch pre-paid monthly rent of $754

for room and board, for January through April 2020. They also paid a $45 parking fee.

         24.     On March 1, 2020, Governor DeSantis signed an executive order directing the state

health officer to declare a public health emergency and take any actions needed to protect the

public health.

         25.      On March 13, 2020, President Trump issued a Proclamation Declaring a National

Emergency COVID-19 outbreak.

         26.      On March 16, 2020, President Trump and the CDC issued guidance to slow the

spread of the virus, advising individuals of social distancing measures, such as avoiding gatherings

of more than 10 people, and recommending restrictions for establishments tending to attract mass

gatherings.

         27.     On March 17, 2020, Florida state school officials closed K-12 public schools until

April 15 and announced the suspension of mass campus gatherings, including sports events.




                                                  6
    Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 7 of 19 PageID 7




         28.      Between March 18, 2020, and March 20, 2020, all three Florida universities

served by Plaza on University and the Village at Science Drive announced that all classes would

transition to remote learning through the end of the Spring 2020 semester, canceling all on-campus

events due to the COVID-19 pandemic.

         29.    On April 1, 2020, the Governor of Florida issued a statewide stay-at-home order

that will go into effect Thursday, April 2, at midnight and last for at least 30 days.

         30.      Plaza on University and the Village at Science Drive informed students that it

would remain open despite the closure of all on-campus activities for its serviced schools, and

notwithstanding official recommendations of social distancing and the avoidance of groups of 10

or more people.

         31.      However, by Defendant’s own admission, they were not able to provide the

services contemplated by the lease agreements; for example, “staff work hours [were] significantly

limited [resulting] in delayed response time for work orders or other inquiries” and “common area

amenities” were closed.5

         32.      On March 30, 2020, Plaintiff Perna was informed that the lease was a “binding

contract” and even though Defendant “understands there may be extenuating circumstances,” the

lease “will need to remain as it is.”

         33.      Plaintiff Perna has paid for room, board, parking, and utilities through the end of

June 2020 even though her son evacuated the dormitory in March and only returned in mid-July

to collect his personal belongings.




5
 March 20, 2020, Email from plazaonuniversity@americancampus.com, subject “Plaza on University- COVID-19
Updates”


                                                    7
    Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 8 of 19 PageID 8




         34.       Plaintiff Crouch continued to be charged room, board, parking, and utilities

through July 2020.6

         35.       Despite colleges and universities canceling all on-campus activities and

transitioning to remote-only learning, Defendant’s apartment complexes have refused to issue any

refunds of the unused portions of room, board, and fees prepaid or continuing to be paid by

leaseholders.

         36.       The purpose of the parties’ contract was to provide housing and services while on-

campus schooling is in session. This purpose was frustrated when the campus unforeseeably

closed, students were no longer attending on-campus classes, and they were constructively evicted

from Defendant’s premises.

         37.       This purpose is highlighted by the fact that Defendant “lease[s] for a specific term

based on the academic calendar.”

         38.       Plaintiffs’ lease with Defendant recites that, “[e]xcept as provided by law, you

have no right to withhold or offset any part of your Rent for any purpose, even an Act of God, or

to reduce any Rent payable to us by any of your costs or damages.” Plaintiff Perna has neither

withheld any rent payments to Defendant nor offset or reduced any payments to account for costs

or damages, and she has otherwise fully performed under the lease. Plaintiff seeks through this

action only the benefit of any and all remedies, legal and equitable, provided by law. Nor does any

law require Plaintiff to defy orders to vacate college campuses and return home to quarantine, to

occupy facilities and receive services that cannot be safely provided, or to recover payments made

for those services.



6
 Crouch paid rent through April, was awarded a hardship deferment for the month of May, paid June and worked
out a payment arrangement for July, despite the fact her daughter was unable to live onsite for most of March and all
of April and May, due to safety concerns surrounding a communal living environment.


                                                         8
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 9 of 19 PageID 9




        39.          Defendant’s intransigence has caused Plaintiffs harm, which increases

incrementally with each monthly room, board, and fee installment Plaintiff is compelled to pay for

the Spring 2020 semester.

        40.          Defendant’s insistence that the lease has not been voided by the official response

to the COVID-19 pandemic is promoting conduct that will increase the spread of the disease,

contradicting directives by local, state and federal governments.

                                     JURISDICTION AND VENUE

        41.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A),

because this case is a class action where the aggregate claims of all members of the proposed Class

are in excess of $5,000,000, exclusive of interest and costs, and most members of the proposed

Class are citizens of the state of Florida.

        42.          This Court has general jurisdiction over Defendant, which conducts substantial

business within Florida, and thus has significant, continuous, and pervasive contacts with the State.

        43.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the challenged

fee practices have been committed in this District, and because Plaintiff suffered the alleged harm

in this District.

                            CLASS REPRESENTATION ALLEGATIONS

        44.          Plaintiff Perna brings this action as a class action under Federal Rule of Civil

Procedure 23(a), (b)(2), (b)(3) as a representative of the following Class:

                    All people who paid the costs of room, board, and fees for and on behalf of
                    students residing in Defendant’s Florida “campus living” complexes for the
                    Spring 2020 semester who moved out prior to the completion of the
                    semester because of school closures relating to COVID-19.

        45.          Additionally, Plaintiff Crouch brings this action as a class action under Federal

Rule of Civil Procedure 23(a), (b)(2), (b)(3) as a representative of the following Sub-Class:


                                                     9
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 10 of 19 PageID 10




               All people who have been contacted by the Defendant, seeking to collect a
               debt for May’s rent despite having moved out prior to the completion of the
               semester because of school closures relating to COVID-19.

       46.       Plaintiffs reserve the right to amend or modify the Class and Sub-Class definition

with greater specificity or further division into Sub-Classes or limitation to particular issues, as

discovery and the orders of this Court warrant.

       47.       Excluded from the Class and Sub-Class are the Defendant, the officers and

directors of the Defendant at all relevant times, members of Defendant’s immediate families and

their legal representatives, heirs, successors or assigns, and any entity in which Defendant has or

had a controlling interest.

       48.       Plaintiff Perna is a member of the Class she seeks to represent.

       49.       Plaintiff Crouch is a member of the Sub-Class she seeks to represent.

       50.       Defendant has thousands of customers that have paid room, board, and fees while

schools were closed, and students ordered to return home. Accordingly, members of the Class and

Sub-Class are so numerous that their individual joinder herein is impracticable. The precise

number of Class and Sub-Class members and their identities are unknown to Plaintiff at this time

but may be determined through discovery. Class and Sub-Class members may be notified of the

pendency of this action by mail and/or publication through the distribution records of Defendant.

       51.       Common questions of law and fact exist as to all Class and Sub-Class members

and predominate over questions affecting only individual Class and Sub-Class members. Common

legal and factual questions include, but are not limited to, whether Defendant has refused to offer

refunds and whether it has breached its contracts with its customers or otherwise acted unlawfully.




                                                  10
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 11 of 19 PageID 11




        52.      The claims of the named Plaintiff Perna are typical of the claims of the Class, in

that the named Plaintiff was charged rental fees and suffered losses despite her son being ordered

to leave campus and return home by school and government officials.

        53.      The claims of the named Plaintiff Crouch are typical of the claims of the Sub-

Class, in that the named Plaintiff Crouch contacted by the Defendant, seeking to collect a debt for

May’s rent despite her daughter being ordered to leave campus and return home by school and

government officials.

        54.      Plaintiffs are an adequate representative of the Class and Sub-Class because

Plaintiffs’ interests do not conflict with the interests of the Class or Sub-Class members Plaintiffs

seeks to represent, Plaintiffs have retained competent counsel experienced in prosecuting class

actions, and Plaintiffs intend to prosecute this action vigorously. The interests of Class and Sub-

Class members will be fairly and adequately protected by Plaintiffs and their counsel.

        55.      The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of the Class and Sub-Class members. Each individual Class and Sub-

Class member may lack the resources to undergo the burden and expense of individual prosecution

of the complex and extensive litigation necessary to establish Defendant’s liability. Individualized

litigation increases the delay and expense to all parties and multiplies the burden on the judicial

system presented by the complex legal and factual issues of this case. Individualized litigation

also presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court on the issue of Defendant’s

liability. Class treatment of the liability issues will ensure that all claims and claimants are before

this Court for consistent adjudication of the liability issues.




                                                  11
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 12 of 19 PageID 12




                                           COUNT I
                                           Rescission

       56.      Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

       57.      Plaintiffs, as well as all other Class members, were in contractual privity with the

Defendant as tenants of the Defendant’s facilities. These contractual agreements involving the

Class members and Defendant were evidenced in writing and signed by the parties.

       58.      As noted above, the purpose of the contractual undertaking between the Class

members (including Plaintiffs) and Defendant was to provide a “student-only private dormitory”

living arrangement to student Class members. The living space provided by this arrangement was

bundled with a number of amenities and conveniences that particularly catered to students

attending university campuses, an exercise center, monthly resident events, computer labs, shuttle

services to the campus, and university involvement.

       59.      There has been an “equitable breach” in this case that warrants rescission because

issues of “impossibility of performance” and “frustration of purpose” have arisen.

       60.      As to “impossibility of performance,” Defendant was obligated to provide the

student Plaintiffs and other student Class members with access to common areas, an exercise

center, dorm activities, and other services. However, as a result of the COVID-19 pandemic, these

common areas and services became both unsafe to provide and unsafe to use.

       61.      To that end, it should be noted that the only private accommodation provided at

SouthGate by Defendant was a bed in a shared room. Each living unit had common space shared

amongst multiple residents. As such, essential daily living and hygiene functions were necessarily




                                                12
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 13 of 19 PageID 13




performed in a shared common facility with other students that any individual student might not

know well, thus presenting a great risk for COVID-19 infection.

       62.      Indeed, it is noteworthy that very similar dorm facilities run by the universities

were closed down and the students urged to leave because the living arrangements were unsafe to

occupy. This was consistent with CDC guidelines which discouraged gatherings of more than 10

people and advised that stringent “social distancing” measures be taken to avoid transmission of

COVID-19. However, Defendant, because of its own selfish pecuniary interests, refused to

acknowledge that the particular form of high-density housing arrangement that it provided was

inconsistent with prudent safety measures.

       63.      In addition to that, it was simply not possible for students to fully access common

areas and amenities in a prudent manner. Places such as the exercise center, transit shuttles, and

computer lab would have required student Class members to group together beyond what was

prudent. Even the heavily used common hallways presented such a risk.

       64.      For this reason, it was impossible for the Defendant to provide what was bargained

for under the Class members’ contracts.

       65.      As to frustration of purpose, the dorm-style living arrangement was offered as part

of a bundled package of amenities that were a fundamental part of Defendant’s performance under

the contract. As noted above, Defendant’s living facilities and common amenities were rendered

unsafe to use as a result of the COVID-19 pandemic. The provision of these living arrangements

along with the coupled amenities were the fundamental purpose of the Class members’ agreements

and became frustrated by the fact that they could not be safely provided or used.

       66.      In addition to its facilities being unsafe to use, the Defendant marketed its

premises as being in close physical proximity to school and also marketed its services as being




                                               13
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 14 of 19 PageID 14




advantageous because of a high degree of integration with campus university activities. Given

that the university campuses were closed, and no campus activities were taking place because of

the COVID-19 pandemic, this frustrated an essential purpose of the Class members’ contracts with

Defendant. Indeed, the very purpose of the Class member’s contracts with Defendant was to allow

the student Class members to attend school on university campuses, which was of course not

possible due to the closure of the university campuses.

       67.       Defendant has been provided with ample notice of the Class members’ desire for

rescission. Indeed, not only did the Plaintiffs provide individual notice, but, as noted above, so

many Class members contacted Defendant that it engaged in mass communications with Class

members to present its position that no rescission would be permitted.

       68.       This case is suitable for rescission because the parties can be equitably restored to

their original position or, if that result would not be equitable, a balance of equities can otherwise

be achieved.

       69.       This count for rescission is pleaded in the alternative to any claim for legal relief.

To the extent no remedy at law is available, rescission is appropriate.

                                           COUNT II
                              Florida Consumer Collection Practices Act
                                     (Individual and Class Claim)

       70.      Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

       71.      At all times relevant to this action Defendant is subject to and must abide by the

laws of Florida, including the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55, et

seq.




                                                 14
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 15 of 19 PageID 15




        72.      Plaintiff’s financial obligations imposed by her lease with Defendant is “debt” or

“consumer debt” within the meaning of Florida Statute § 559.55(6)

        73.      Defendant’s refusal to refund the unearned portion of Plaintiff’s debt under the

lease violates the provisions of Florida Statute § 559.72, including without limitation the

proscription that, “[i]n collecting consumer debts, no person shall . . .. [c]laim, attempt, or threaten

to enforce a debt when such person knows that the debt is not legitimate or assert the existence of

some legal right when such person knows that the right does not exist.” Fla. Stat. §§ 559.72,

559.72(9).

        74.      Moreover, Defendant’s communications to Plaintiff regarding its refusal to refund

the unearned portion of the debt violated Florida Statute § 559.72(7) insofar as those

communications constituted a willful engagement “in other conduct which can reasonably be

expected to abuse or harass the debtor or any member of her or his family.”

        75.      Defendant’s violations of the Florida Consumer Collection Practices Act directed

at Plaintiff and the proposed Class render it liable for the actual damages caused thereby, additional

statutory penalties, court costs and attorney fees, punitive damages, and such equitable relief as

may be deemed necessary or proper, all pursuant to Florida Statute §559.77.

                                        COUNT III
                 Breach of Implied Covenant of Good Faith and Fair Dealing
                                (Individual and Class Claim)

        76.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

        77.     The student-tenants at Defendant’s private dormitories, including Plaintiffs’ son

and daughter, have been constructively evicted from the premises, rendering Defendant in breach




                                                  15
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 16 of 19 PageID 16




of its most fundamental express obligation under the Lease Agreement, namely, to provide value

for money received.

       78.    In performing its leases with Plaintiffs and the members of the proposed Class,

Defendant has breached the implied covenant of good faith and fair dealing by:

       a.     Unfairly and in bad faith asserting that remaining in private dormitories is a
              reasonable option for Plaintiff and proposed Class members. Dormitories, whether
              on or off campus, are not designed to safely house students in the event of a
              pandemic, and, to stay safe, students must move out in order to practice safe social
              distancing in accordance with CDC recommendations.

       b.     Unfairly and in bad faith representing that its properties serve as private space and
              provide residence life programs to complement students’ academics. However,
              once the schools have closed and the students it purports to serve have been forced
              to leave, the Defendant now does not consider its provision of room, board, and
              services to be tied whatsoever to the schools or to the students’ academics, as it has
              failed to refund unearned payments for room, board, and fees.

       c.     Unfairly and in bad faith failing to refund any monies paid by the Plaintiff and
              proposed Class that remain unused as a result of the COVID-19 pandemic.


       79.    Plaintiffs and the proposed Class members have been damaged because of

Defendant’s breach of the implied covenant of good faith and fair dealing.


                                         COUNT IV
                                      Unjust Enrichment
                                 (Individual and Class Claim)

       80.    Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

       81.    Plaintiffs and members of the proposed Class have conferred benefits on Defendant

by paying and continuing to pay room, board, and fees, despite the closing of colleges and

universities served by Defendant, with the attendant recommendations for social distancing and

returning home.




                                               16
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 17 of 19 PageID 17




       82.     Defendant has knowledge of the benefits conferred by Plaintiffs and members of

the proposed Class.

       83.     Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiffs and the proposed Class. Retention of those monies under the circumstances presented

by the pandemic is unjust and inequitable because Defendant is charging its customers for room,

board, and fees, the benefits of which Plaintiff and members of the proposed Class cannot

reasonably avail themselves.

       84.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiffs and members of the proposed Class is unjust and inequitable, Defendant must pay

restitution to Plaintiff and members of the proposed Class.

                                              COUNT V
                                              Conversion
                                     (Individual and Class Claim)

       85.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

       86.     Plaintiffs and members of the proposed Class had a right to be refunded the monies

paid Defendant for the student-tenants’ room, board, and fees after the schools those students

attended were closed.

       87.     Defendant ignored demands for refunds from Plaintiffs and the proposed Class and

intentionally withheld the unearned monies paid, inconsistent with and adverse to Plaintiffs’ right,

and the rights of the proposed Class, to possess those monies as their true owner.

       88.     Defendant thereby converted to its own use funds rightfully belonging to Plaintiffs

and the proposed Class.




                                                17
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 18 of 19 PageID 18




       89.     Plaintiffs and members of the proposed Class are therefore entitled to the return of

the prorated, unused amounts paid for room, board, and fees that Defendant has wrongfully

retained.

                                              COUNT VI
                                        Money Had and Received
                                      (Individual and Class Claim)

       90.     Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

1-55 of this Complaint.

       91.     Defendant received monies in the form of room, board, and fee payments that were

intended to be used for the benefit of Plaintiff and the proposed Class.

       92.     However, through the wrongful refusal of Defendant to refund the unearned portion

of the room, board, and fee payments, those monies were not used for the benefit of Plaintiff and

the proposed Class.

       93.     Moreover, Defendant has not given back or refunded the wrongfully obtained

monies to Plaintiff and the proposed Class.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:


       a.      For an Order certifying the Class under Rule 23 of the Federal Rules of Civil
               Procedure and naming Plaintiff Perna as representative of the Class, and Plaintiff’s
               attorneys as Class Counsel to represent the Class members;

       b.      For an Order certifying the Class under Rule 23 of the Federal Rules of Civil
               Procedure and naming Plaintiff Crouch as representative of the Sub-Class, and
               Plaintiff’s attorneys as Class Counsel to represent the Sub-Class members;

       c.      For an Order declaring that Defendant’s conduct violates the statutes and laws
               referenced herein;



                                                18
Case 3:20-cv-00846-MMH-JRK Document 1 Filed 07/29/20 Page 19 of 19 PageID 19




      d.      For an Order finding in favor of Plaintiffs and the Class on all counts asserted
              herein;

      e.      For statutory, compensatory, and punitive damages in amounts to be determined;

      f.      For prejudgment interest on all amounts awarded;

      g.      For an Order of restitution and all other forms of equitable monetary relief;

      h.      For injunctive relief as pleaded or as the Court may deem proper; and

      i.      For an Order awarding Plaintiffs and the Class their reasonable attorneys’ fees,
              litigation expenses, and costs of suit.


                              DEMAND FOR TRIAL BY JURY

      Plaintiffs demand a trial by jury of all issues so triable.


                                              Respectfully submitted,

                                              William “Billy” Peerce Howard, Esq.
                                              William “Billy” Peerce Howard, Esquire
                                              Amanda J. Allen, Esquire
                                              Heather H. Jones, Esquire
                                              Florida Bar No. 0103330
                                              Florida Bar No. 0098228
                                              Florida Bar No. 0118974
                                              THE CONSUMER PROTECTION FIRM
                                              4030 Henderson Boulevard
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Billy@TheConsumerProtectionFirm.com
                                              Amanda@TheConsumerProtectionFirm.com
                                              Heather@TheConsumerProtectionFirm.com




                                                 19
